Case 1:21-cv-22863-KMM Document 17 Entered on FLSD Docket 08/10/2021 Page 1 of 22




                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF FLORIDA

                                      CASE NO: 1:21-cv-22863-KMM

   JUDITH ANNE HAYES, individually and on behalf of W.H., a minor,
   ROBYN MCCARTHY and JOHN MCCARTHY, individually
   and on behalf of L.M., a minor, AMANDA BANEK, individually
   and on behalf of D.B. and B.B, minor children, KAS ARONE-
   MILLER, individually and on behalf of R.M. and L.M.,
   Minor children, ALISHA TODD, individually and on behalf
   of J.T, a minor, JAMIE KINDER, individually and on
   behalf of R.K., a minor, CHRIS RODRIGUEZ, individually
   and on behalf of J.D.-F., a minor, JACK KOCH, individually
   and on behalf of R.K, B.K., and A.K., minor children,
   KRISTEN THOMPSON, individually and on behalf of P.T., a
   minor, EREN DOOLEY, individually and on behalf of G.D.,
   a minor, TOM COLLINS, individually and on behalf of Q.C., a minor,

            Plaintiffs,
   v.

   GOVERNOR RONALD DION DESANTIS, in his official
   Capacity as Governor of the State of Florida; FLORIDA
   DEPARTMENT OF EDUCATION, RICHARD CORCORAN,
   in his official capacity as Commissioner of the Florida Department
   of Education, ORANGE COUNTY SCHOOL BOARD, MIAMI
   DADE COUNTY SCHOOL BOARD, HILLSBOROUGH
   COUNTY SCHOOL BOARD, PALM BEACH SCHOOL BOARD,
   BROWARD COUNTY SCHOOL BOARD, PASCO COUNTY
   SCHOOL BOARD, ALACHUA COUNTY SCHOOL BOARD and
   VOLUSIA COUNTY SCHOOL BOARD,

         Defendants.
   _______________________________________________________________/

       AMENDED 1 MOTION FOR PRELIMINARY INJUNCTION – EXPEDITED MOTION

            COMES NOW, Plaintiffs, JUDITH ANNE HAYES, individually and on behalf of W.H.,

   a minor., et al., by and through undersigned counsel, and pursuant to Rule 68, Fed. R. Civ. P. 65(a)



   1
    This Motion is the same, other than this footnote, as of the time of this filing, all defendants, other than
   Alachua County School Board, and the Volusia County School Board, haver received both the Complaint
   and the Preliminary Injunction. See DE 8. Broward County was served at 9:08 AM on 8/9/2021.


        Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
Case 1:21-cv-22863-KMM Document 17 Entered on FLSD Docket 08/10/2021 Page 2 of 22

                                                                                    Hayes. v. DeSantis
                                                             Amended Motion for Preliminary Injunction
                                                                                         Page 2 of 22

   and respectfully requests that this court issue a preliminary injunction requiring Defendant,

   GOVERNOR          RON       DESANTIS;         FLORIDA        DEPARTMENT            OF      EDUCATION;

   COMMISSIONER RICHARD CORCORAN; the ORANGE COUNTY SCHOOL BOARD; the

   MIAMI DADE COUNTY SCHOOL BOARD; the HILLSBOROUGH COUNTY SCHOOL

   BOARD, PALM BEACH SCHOOL BOARD; BROWARD COUNTRY SCHOOL BOARD;

   PASCO COUNTY SCHOOL BOARD; ALACHUA COUNTY SCHOOL BOARD and

   VOLUSIA COUNTY SCHOOL BOARD, to refrain from enforcing Office of the Governor

   Executive Order 21-175, and requests an expedited hearing and disposition, 2 and states as follows:

           I.      Preliminary Statement

           It is a common sense, reasonable accommodation for a vulnerable child who is

   immunocompromised or at risk of a serious disease to require a public entity to implement simple

   precautions to ensure that the most vulnerable children are safe. While this proposition should not

   be in dispute, Governor DeSantis’ executive order requires school districts to defy their obligations

   under Federal Law and harms the children who the disability discrimination laws were enacted to

   protect.

           On July 30, 2021, Florida Governor Ron DeSantis issued Executive Order 21-175, entitled

   “Ensuring Parents’ Freedom to Choose – Masks in School” in response to several Florida school

   boards considering or implementing mask mandates in their school districts. 3 In such Executive




   2
      This motion is an expediated motion pursuant to Local Rule 7.1(d). The reason as to why it is expedited
   is that the public-school year begins next week and any delay of the school year creates additional harm for
   these children.
   3
     Press release - Governor DeSantis Issues an Executive Order Ensuring Parents’ Freedom to Choose,
   https://www.flgov.com/2021/07/30/governor-desantis-issues-an-executive-order-ensuring-parents-
   freedom-to-choose/ (last accessed 8/4/21)


       Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
Case 1:21-cv-22863-KMM Document 17 Entered on FLSD Docket 08/10/2021 Page 3 of 22

                                                                                 Hayes. v. DeSantis
                                                          Amended Motion for Preliminary Injunction
                                                                                      Page 3 of 22

   Order, Florida’s Governor DeSantis contended that wearing a mask is a limitation on a parent’s

   fundamental right to make health and educational decisions for their children, and that

             many school districts are scheduled to begin classes on August 10, 2021, which is
             less than two weeks away, and within four weeks virtually all public schools across
             Florida will be underway; therefore, immediate action is needed to protect the
             fundamental right of parents to make health and educational decisions for their
             children; 4

   Furthermore, he Ordered that the Florida Department of Health issue rules and safety protocols

   that control the spread of COVID-19, but all rules must “at minimum be in accordance with

   Florida’s “Parents’ Bill of Rights” and protect parents’ right to make decisions regarding masking

   of their children in relation to COVID-19.” 5

             As a penalty for non-compliance, Governor DeSantis directed his Commissioner of

   Education to withhold state funds from non-compliant school boards, including state funds,

   discretionary grant funds, discretionary lottery funds, or any other funds specified as eligible for

   this purpose by the Legislature.

             While this mandate places all children at risk as children under 12 are unable to be

   vaccinated, it may be deadly for those children who live with disabilities who are at a higher risk

   for severe illnesses or death due to COVID-19. As part of a school district’s obligations under the

   Individuals with Disabilities Education Act, the Americans with Disabilities Act, and Section 504

   of the Rehabilitation Act, all public-school districts have a obligation to ensure that all children

   with disabilities have a free and appropriate public education in the most integrated and least

   restricted environment. What this means, is that these kids with disabilities are entitled to learn




   4
       Id.
   5
       Id.


        Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
Case 1:21-cv-22863-KMM Document 17 Entered on FLSD Docket 08/10/2021 Page 4 of 22

                                                                                  Hayes. v. DeSantis
                                                           Amended Motion for Preliminary Injunction
                                                                                       Page 4 of 22

   and interact with all other children, receive the same education as all other children, and do so

   while being safe and returning home as safe and healthy as possible.

          As Governor of Florida, Ron DeSantis does not have the authority to threaten school

   districts with loss of funding if they protect their students with disabilities health and rights to be

   in an integrated learning environment. By doing so, he is violating the Americans with Disabilities

   Act and Rehabilitation Act by using criteria and methods of administration (i) That have the effect

   of subjecting qualified individuals with disabilities to discrimination on the basis of disability;

   [and] (ii) That have the purpose or effect of defeating or substantially impairing accomplishment

   of the objectives of the public entity's program with respect to individuals with disabilities. 28

   C.F.R. § 35.130(b)(3).

          The Plaintiff children have an individualized education plan or 504 plan in the school

   districts in the counties in which they live. They are all at higher risk for severe illness or death

   due to COVID-19 and will not go to public school because of the higher risk of severe illness or

   death. They would like to have their IEP and 504 plan implemented with care and heed taken for

   their individual circumstances as demanded by the educational laws, and not because of political

   whims or pressure of the majority that will endanger their health.

          The School Districts that they attend are added as defendants, as complete relief under Rule

   19, Fed. R.Civ. P. because in their absence, this Court could not complete relief among existing

   parties and the school districts must be secure in their liability from the State of Florida. The

   children would like the school district to follow through with their IEP and 504 plans as required

   by Federal Law without state preconditions that may cause them harm.

          On its face, the executive order conflicts with the school districts obligations under the

   Individuals with Disabilities Education Act, the Americans with Disabilities Act, and Section 504


     Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
Case 1:21-cv-22863-KMM Document 17 Entered on FLSD Docket 08/10/2021 Page 5 of 22

                                                                                  Hayes. v. DeSantis
                                                           Amended Motion for Preliminary Injunction
                                                                                       Page 5 of 22

   of the Rehabilitation Act, the children request that this court find that such order violates 28 C.F.R.

   § 35.130(b)(3) by imposing criterial and methods of administration that defeat the purposes of

   these laws upholding the rights of these children, and that Governor DeSantis does not have the

   authority to interfere with these children’s rights under the Supremacy Clause of the United States

   Constitution.

          II.      Facts

          For thousands of students across the State of Florida, it is too risky to return to brick-and-

   mortar schools without protection for their health and safety. For the 2020-2021 school year,

   Florida had 2,795,691 students enrolled in public schools. Of the over two million students who

   attend public school, 14.9% are students who have been identified by the state as having a

   disability. As of the 2020-2021 survey 24,136 students were identified has having an intellectual

   disability; 47,667 students were identified as having an autism spectrum disorder and 438 have

   traumatic brain injuries. 47,606 are identified as other health impaired.

          The children in this lawsuit have multiple disabilities that make them susceptible to severe

   injury or death if they contract COVID-19. Their parent’s declarations are attached hereto as

   Exhibit “A”. Whether these children live with Autism, Down Syndrome, kidney disease, asthma,

   or some other conditions that would compromise their immune system, they are each in the

   predicament to forego their right to a free and appropriate education in the least restrictive

   environment due to a requirement that places them at greater danger of death or serious injury.

          On July 30, 2021, Governor DeSantis issued a memorandum to the press and issued an

   executive order requiring that the Department of Education and the Department of Health issue

   COVID-19 safety protocols that, at a minimum, “protect parents’ rights to make decisions




     Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
Case 1:21-cv-22863-KMM Document 17 Entered on FLSD Docket 08/10/2021 Page 6 of 22

                                                                                    Hayes. v. DeSantis
                                                             Amended Motion for Preliminary Injunction
                                                                                         Page 6 of 22

   regarding the masking of their children in relation to COVID-19.” 6 This penalties for failing to

   comply with a parent’s rights to choose whether to mask their children was the loss of state

   funding. The Executive Order expressly and explicitly disputes recent CDC guidance regarding

   the utility of masks to stop the spread on this virus.

           The U.S. Centers for Disease Control has indicated that Children with underlying medical

   conditions are at increased risk for severe illness compared to children without underlying medical

   conditions. Current evidence suggests that children with medical complexity, with genetic,

   neurologic, metabolic conditions, or with congenital heart disease can be at increased risk for

   severe illness from COVID-19. Similar to adults, children with obesity, diabetes, asthma or chronic

   lung disease, sickle cell disease, or immunosuppression can also be at increased risk for severe

   illness from COVID-19. 7 Furthermore, recent studies are uncontroverted in the additional dangers

   to children with disabilities that are disproportionally affected by COVID-19 and suffer more

   serios and life-threatening effects from the virus. A cross-sectional study of 64,858,460 patients

   across 547 health care organizations reveals that having an intellectual disability was the strongest

   independent risk factor for presenting with a Covid-19 diagnosis and the strongest independent

   risk factor other than age for Covid-19 mortality. 8 Furthermore, the largest study of intellectual

   disability and Covid-19 outcomes examined claims data from 467,773 patients who received

   Covid-19 diagnoses between April and August of 2020. This study found that those with



   6
      https://www.flgov.com/2021/07/30/governor-desantis-issues-an-executive-order-ensuring-parents-
   freedom-to-choose/
   7
     https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
   conditions.html
   8
     Jonathan Gleason, MD, Wendy Ross, MD, Alexander Fossi, MPHc, Heather Blonsky, MAS, Jane Tobias,
   DNP, RN, MSN, CPNP-PC & Mary Stephens, MD, The Devastating Impact of Covid-19 on Individuals
   with Intellectual Disabilities in the United States, NEJM Catalyst Innovations in Care Delivery, Vol. 2 No.
   8|August 2021, found at https://catalyst.nejm.org/doi/full/10.1056/CAT.21.0051


       Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
Case 1:21-cv-22863-KMM Document 17 Entered on FLSD Docket 08/10/2021 Page 7 of 22

                                                                                  Hayes. v. DeSantis
                                                           Amended Motion for Preliminary Injunction
                                                                                       Page 7 of 22

   developmental disabilities were over 3 times as likely to die following a diagnosis of Covid-19

   and that those with intellectual disabilities were 2.75 times as likely to die following such a

   diagnosis. Id.

           Data on 43,465 children 18 years of age or younger showed that children with

   neurodevelopmental disorders were 1.6 times as likely to be hospitalized with COVID-19 than

   children without neurodevelopmental disorders, although severe illness among children

   hospitalized for COVID-19 with neurodevelopmental disorders was less common than among

   children with other conditions. 9 Children with DDs often have medical conditions that contribute

   to higher risk for severe illness from COVID-19 and can experience barriers to accessing needed

   health care and possess other characteristics increasing their risk from COVID-19, including

   limited mobility, direct care requirements, and challenges practicing preventive measures and

   communicating illness symptoms. Id.

           These facts were not lost on the Department of Education, who immediately issued a notice

   of proposed rulemaking to allow these children scholarships to allow them to leave the public

   school system. 10

           While these scholarships are insufficient, all children have the right to be in the public

   school system, and all children with disabilities have the right to a free and appropriate public

   education in the least restrictive environment. These children all want the ability to learn, socialize

   and grow with their peers.




   9
     Tinker SC, Cogswell ME, Peacock G, Ryerson AB. Important Considerations for COVID-19 Vaccination
   of Children with Developmental Disabilities. Pediatrics. 2021; doi: 10.1542/peds.2021-053190 found at :
   https://pediatrics.aappublications.org/content/pediatrics/early/2021/07/15/peds.2021-053190.full.pdf
   10
      https://www.flrules.org/Faw/FAWDocuments/FAWVOLUMEFOLDERS2021/47151/47151doc.pdf


       Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
Case 1:21-cv-22863-KMM Document 17 Entered on FLSD Docket 08/10/2021 Page 8 of 22

                                                                                 Hayes. v. DeSantis
                                                          Amended Motion for Preliminary Injunction
                                                                                      Page 8 of 22

          III.    Argument

                  A. Standard of Law for a Preliminary Injunction

          “The standard for a preliminary injunction is essentially the same as for a permanent

   injunction with the exception that the plaintiff must show a likelihood of success on the merits

   rather than actual success.” Amoco Prod. Co. v. Vill. of Gambell, 480 U.S. 531, 546 n.12, 107

   S.Ct. 1396, 1404 (1987) “A district court may grant injunctive relief if the movant shows the

   following: (1) substantial likelihood of success on the merits; (2) irreparable injury will be

   suffered unless the injunction issues; (3) the threatened injury to the movant outweighs whatever

   damage the proposed injunction may cause the opposing party; and (4) if issued, the injunction

   would not be adverse to the public interest.” Jones v. Governor of Florida, 950 F.3d 795, 806

   (11th Cir. 2020)(quoting Siegel v. LePore, 234 F.3d 1163, 1176 (11th Cir. 2000)

          This Court has the authority to grant the injunctive relief that the Plaintiffs request. FED.

   R. CIV. P. 65(a). A party seeking a preliminary injunction bears the burden of establishing its

   entitlement to relief. Citizens for Police Accountability Political Comm. v. Browning, 572 F.3d

   1213, 1217 (11th Cir. 2009). The Court evaluates four factors when determining whether to grant

   a motion for preliminary injunction: (1) whether there is a substantial likelihood that the party

   applying for preliminary relief will succeed later on the merits; (2) whether the applicant will

   suffer an irreparable injury absent preliminary relief; (3) whether the harm that the applicant will

   likely suffer outweighs any harm that its opponent will suffer as a result of an injunction; and (4)

   whether preliminary relief would disserve the public interest. See Scott v. Roberts, 612 F.3d 1279,

   1290 (11th Cir. 2010). “The evidence presented for each of those criteria is balanced by the court

   on a sliding scale analysis: a much stronger showing on one or more of the necessary factors

   lessens the amount of proof required for the remaining factors.” Collins & Co., General


     Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
Case 1:21-cv-22863-KMM Document 17 Entered on FLSD Docket 08/10/2021 Page 9 of 22

                                                                                    Hayes. v. DeSantis
                                                             Amended Motion for Preliminary Injunction
                                                                                         Page 9 of 22

   Contractors v. Claytor, 476 F. Supp. 407, 409 (N.D.Ga.1979)) (citing Texas v. Seatrain

   International, S.A., 518 F.2d 175 (5th Cir. 1975); Siff v. State Democratic Executive Committee,

   500 F.2d 1307 (5th Cir. 1974)). As shown below, these four factors strongly weigh in favor of

   granting a preliminary injunction barring enforcement of any rule prohibiting protections for

   children with disabilities to be integrated in schools.

           Because of the ongoing irreparable injury being caused to individual Plaintiffs and other

   children with disabilities, as noted in more detail below, Plaintiffs seek a mandatory preliminary

   injunction commanding that Governor DeSantis and the Florida Department of Education refrain

   from enforcing Executive Order 21-175.

           The facts and law in this case clearly favor Plaintiffs, and therefore a mandatory

   preliminary injunction is justified because the status quo is causing harm to the Plaintiffs and

   actively depriving them of the programs and services of public schools. See Powers v. Sec'y, Fla.

   Dep't of Corrs., 691 F.Appx. 581, 583 (11th Cir. 2017) (Noting that mandatory preliminary relief

   is disfavored unless the facts and law clearly favor the moving party.); Canal Auth. of Fla. v.

   Callaway, 489 F.2d 567, 576 (5th Cir.1974).

                   B. Substantial Likelihood of Success on the Merits

           Section 504 of the Rehabilitation Act of 1973, as amended, provides “No otherwise

   qualified individual with a disability . . . shall, solely by reason of her or his disability, be excluded

   from the participation in, be denied the benefits of, or be subjected to discrimination under any

   program or activity receiving Federal financial assistance…” 29 U.S.C. § 794(a). All defendants

   receive Federal financial assistance for the purposes of education. A qualified individual with a

   disability is one who meets the essential eligibility requirements for the services in question. 28

   C.F.R. § 41.32.


      Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
Case 1:21-cv-22863-KMM Document 17 Entered on FLSD Docket 08/10/2021 Page 10 of 22

                                                                                  Hayes. v. DeSantis
                                                           Amended Motion for Preliminary Injunction
                                                                                      Page 10 of 22

          Title II of the Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12131-12165,

   provides at §12132 that “no qualified individual with a disability shall, by reason of such

   disability, be excluded from participation in or be denied the benefits of the services, programs

   or activities of a public entity, or be subjected to discrimination by any such entity.” “Public

   entities” include any department, agency, special purpose district, or other instrumentality of a

   State or States or local government; 42 U.S.C. §12131(1)(B), and similarly, Ex Parte Young, 209

   U.S. 123, 28 S. Ct. 441, 52 L.Ed. 714 (1908), allows a party to seek prospective injunctive relief

   against a state or local official for violating a federal law. Nat'l Ass'n of the Deaf v. Florida, 945

   F.3d 1339, 1351–52 (11th Cir. 2020).

          A qualified individual with a disability is an individual who, with or without reasonable

   modifications rules, policies, or practices, the removal of architectural, communication, or

   transportation barriers, or the provision of auxiliary aids and services, meets the essential

   eligibility requirements for the receipt of services or the participation in programs or activities

   provided by a public entity. 42 U.S.C. § 12131(2).

          The ADA prohibits discrimination against a disabled person by reason of the person's

   disability. See 42 U.S.C. § 12132. To state a claim under Title II of the ADA, Plaintiff must

   allege: (1) that he or she is a qualified individual with a disability; (2) that he was excluded from

   participation in or denied the benefits of the services, programs, or activities of a public entity or

   otherwise discriminated against by such entity; (3) by reason of such disability. Id.; Shotz v.

   Cates, 256 F.3d 1077, 1079 (11th Cir. 2001). “Because causes of action brought under Title II of

   the ADA and Section 504 of the Rehabilitation Act are essentially identical, they can be analyzed

   together.” Savage v. S. Fla. Reg'l Transp. Auth., 523 F. App'x 554, 554 (11th Cir. 2013); Cash v.

   Smith, 231 F.3d 1301, 1305 (11th Cir. 2000) ("Discrimination claims under the Rehabilitation


     Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
Case 1:21-cv-22863-KMM Document 17 Entered on FLSD Docket 08/10/2021 Page 11 of 22

                                                                                 Hayes. v. DeSantis
                                                          Amended Motion for Preliminary Injunction
                                                                                     Page 11 of 22

   Act are governed by the same standards used in ADA cases, and therefore we will discuss these

   two claims together." (citation omitted)). Generally, case law interpreting one statute as if it

   applies directly to the other.

           This mandate of the ADA and the Rehabilitation Act requires public entities, including

   public school districts and state school systems, to afford students with disabilities, an equal

   opportunity to participate in or benefit from any aid, benefit, or service provided to others. 28

   C.F.R §§ 35.130(b)(1), (g). A public school system cannot provide different or separate aids,

   benefits, or services to individuals with disabilities than is provided to others unless such action

   is necessary to provide qualified individuals with disabilities with aids, benefits, or services that

   are as effective as those provided to others. 28 C.F.R. § 35.130(b)(1)(iv). Nor can a public entity

   otherwise limit a qualified individual with a disability in the enjoyment of any right, privilege,

   advantage, or opportunity enjoyed by others receiving the aid, benefit, or service. 28 C.F.R. §

   35.130(b)(1)(vii).

           It is beyond dispute that each and every school district and the Florida Department of

   Education is a “program or activity receiving federal financial assistance,” and is therefore subject

   to the requirements of the Rehabilitation Act. The Rehabilitation Act states that any “local

   educational agency” eligible to receive federal grants under the Elementary and Secondary

   Education Act (“ESEA”) (20 U.S.C. § 7801) is a covered entity under the Rehabilitation Act. 29

   U.S.C. § 794(b)(2)(B). Defendants' official budget for Fiscal Year 2021 reported over two billion

   dollars in federal grants under various federal grant programs, including grants under the ESEA.

           Governor DeSantis and Commissioner RICHARD CORCORAN, acting in their official

   capacities are subject to suit under Title II of the ADA because they are responsible for enforcing

   the law or laws at issue in the State of Florida and has affirmatively established this Executive


     Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
Case 1:21-cv-22863-KMM Document 17 Entered on FLSD Docket 08/10/2021 Page 12 of 22

                                                                                  Hayes. v. DeSantis
                                                           Amended Motion for Preliminary Injunction
                                                                                      Page 12 of 22

   Order. Grizzle v. Kemp, 634 F.3d 1314, 1319 (11th Cir. 2011) (citing Ex Parte Young, 209 U.S.

   123, 161 (1908)). See also National Association of the Deaf v. Florida, 945 F.3d. 1339, 1352

   (11th Cir. 2020) (organization of deaf or hard of hearing members was permitted to seek

   prospective injunctive relief against Florida officials in their official capacities for their ongoing

   violations of the ADA).

          In deciding a Motion for Preliminary Injunction, the Court must determine (1) whether

   Plaintiffs are likely to succeed on the merits; (2) whether they are likely to suffer irreparable harm

   in the absence of the preliminary relief; (3) whether the balance of hardships favors the Plaintiffs;

   and (4) whether the injunction is in the public interest. Winter v. Natural Res. Def. Council, Inc.,

   555 U.S. 7, 20 (2008); Ingram v. Ault, 50 F.3d 898, 900 (11th Cir. 1995). Plaintiffs meet each of

   the four elements and are entitled to receive injunctive relief.

          1. Intervenors are qualified individuals with disabilities and have standing to bring
             this action

           The term qualified individual with a disability means “an individual with a disability,

   who with or without reasonable modifications to rules, policies or practices…meets the essential

   eligibility requirements for the…participation in programs or activities provided by a public

   entity.” 42 U.S.C. § 12131(2). Plaintiffs are individuals with disabilities who have disabilities

   that place them at high risk for death or injury due to COVID-19.

          Under the ADA, an individual has a disability if he has a “physical or mental impairment

   that substantially limits one or more of the major life activities of such individual.” 42 U.S.C. §

   12102(2)(A)(B). As these children have disabilities and an Individualized Education Plan or a

   Section 504 plan, they “meet the essential eligibility requirements” to benefit from this

   government service or program.



     Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
Case 1:21-cv-22863-KMM Document 17 Entered on FLSD Docket 08/10/2021 Page 13 of 22

                                                                                   Hayes. v. DeSantis
                                                            Amended Motion for Preliminary Injunction
                                                                                       Page 13 of 22

           2. Intervenors were excluded from participation in or denied the benefits of the
              services, programs, or activities of a public entity or otherwise discriminated
              against by such entity by reason of such disability

           A public entity may not, in providing any aid, benefit, or service, “[d]eny a qualified

   individual with a disability the opportunity to participate in or benefit from the aid, benefit, or

   service[,] [a]fford a qualified individual with a disability an opportunity to participate in or benefit

   from the aid, benefit, or service that is not equal to that afforded others[,]” or “[p]rovide a

   qualified individual with a disability with an aid, benefit, or service that is not as effective in

   affording equal opportunity to obtain the same result, to gain the same benefit, or to reach the

   same level of achievement as that provided to others[.]” 28 C.F.R. §§ 35.130(b)(1)(i)-(iii); accord

   45 C.F.R. § 84.4(b)(1)(ii)-(iii) (Rehabilitation Act). Nor can a public entity employ unnecessary

   policies, practices, criteria or methods of administration that have the effect or tendency of

   excluding or discriminating against persons with disabilities. 28 C.F.R. § 35.130(b)(3), (8).

           Defendant's actions constitute unlawful discrimination against Plaintiffs under four

   separate provisions of the ADA: (1) failing to make a reasonable modification under

   circumstances where it is required (28 C.F.R. § 35.130(b)(7)); (2) excluding Plaintiffs from the

   participation in public education (42 U.S.C. § 12132; 28 C.F.R. § 35.130); (3) failing to make its

   services, programs, and activities “readily accessible” to disabled individuals (28 C.F.R. §

   35.150); and (4) administering a policy that has the effect of subjecting qualified individuals with

   disabilities to discrimination on the basis of disability (28 C.F.R. § 35.130(b)(3)). This brief will

   proceed by addressing in turn each of these four ways in which Defendants' actions constitute

   discrimination against one or all of Plaintiffs.

           Moreover, the refusal to provide a safe atmosphere by allowing masks and other common-

   sense precautions to the spread of COVID-19 violates the following provisions of the ADA.


     Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
Case 1:21-cv-22863-KMM Document 17 Entered on FLSD Docket 08/10/2021 Page 14 of 22

                                                                                 Hayes. v. DeSantis
                                                          Amended Motion for Preliminary Injunction
                                                                                     Page 14 of 22

          (1) failing to make a reasonable modification under circumstances where it is required (28

               C.F.R. § 35.130(b)(7); 34 C.F.R. § 104.34(a))

          (2) excluding Plaintiffs from the participation in public education (42 U.S.C. § 12132; 28

               C.F.R. § 35.130; 34 C.F.R. § 104.34(a)))

          (3) failing to make its services, programs, and activities “readily accessible” to disabled

               individuals (28 C.F.R. § 35.150; 34 C.F.R. § 104.34(a)))

          (4) administering a policy that has the effect of subjecting qualified individuals with

               disabilities to discrimination on the basis of disability and That has the purpose or

               effect of defeating or substantially impairing accomplishment of the objectives of the

               public entity's program with respect to individuals with disabilities. (28 C.F.R. §

               35.130(b)(3))

          (5) failing to permit a public entity to administer services, programs, and activities in the

               most integrated setting appropriate to the needs of qualified individuals with

               disabilities. (28 C.F.R. § 35.130(d); 34 C.F.R. § 104.34(a))

   This policy undoubtedly has the effect of subjecting qualified disabled children to discrimination

   on the basis of disability. Children with disabilities who are susceptible to serious injury or death

   from COVID would be excluded from school activities with other children, classrooms with other

   children, and otherwise denied the opportunity to participate in the services of the school district,

   in violation of 28 C.F.R. § 35.130(b)(3) and 42 U.S.C. § 12132.

          The deprivation of funding as a penalty for failure to comply with the Executive Order is

   prohibited criteria or methods of administration “[t]hat have the effect of subjecting qualified

   individuals with disabilities to discrimination on the basis of disability [or t]hat have the purpose

   or effect of defeating or substantially impairing accomplishment of the objectives of the public


     Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
Case 1:21-cv-22863-KMM Document 17 Entered on FLSD Docket 08/10/2021 Page 15 of 22

                                                                                Hayes. v. DeSantis
                                                         Amended Motion for Preliminary Injunction
                                                                                    Page 15 of 22

   entity’s program with respect to individuals with disabilities.” 28 C.F.R. § 35.130(b)(3)(i). This

   method of administration is to direct the Florida Commissioner of Education to withholding state

   funds from noncompliant school boards that, at a minimum, shall at minimum allow parents to

   direct that their kids remain unmasked to a child that may be seriously injured as a result of that

   parent’s decision to exercise his or her “freedoms” to remain unmasked.

          3. The Proposed Emergency Rule Regarding COVID-19 Hope Scholarship
             Transfer Procedures adds further insult to injury.

          In the newest edition of the Florida Register, the State Board of Education acknowledges

   the danger posed to children with disabilities and has proposed to extend emergency HOPE

   Scholarships, under § 1002.40 Florida Statutes. In its notice of an emergency meeting, the

   posting was as follows:

           DEPARTMENT OF EDUCATION
           The State Board of Education announces an emergency meeting to which all persons
           are invited.
           DATE AND TIME: August 6, 2021, 11:00 a.m.
           PLACE: Conference Call: 1(800)367-2403, Confirmation Code: 8000177. This meeting
           will also be webcast on the Florida Channel at https://thefloridachannel.org/.
           GENERAL SUBJECT MATTER TO BE CONSIDERED: This is an emergency meeting
           of the State Board of Education to consider Emergency Rules 6AER21-01, Pupil
           Attendance Records for COVID-19 and 6AER21-02, COVID-19 Hope Scholarship
           Transfer Procedures.
           These two emergency rules address attendance and the Hope Scholarship to provide
           additional flexibility in light of health protocols issued by the Department of Health and
           implemented by school districts when school begins as soon as next week, in some
           school districts. Emergency Rule 6AER21-01, Pupil Attendance Records, will provide
           criteria to avoid learning loss and consider a student in attendance, when under a “stay-
           home” directive due to COVID-19. Emergency Rule 6AER21-02, COVID-19 Hope
           Scholarship Transfer Procedures, provides parents with a mechanism to transfer a child
           to a private school or another school district under a Hope Scholarship when a school
           district’s COVID-19 health protocols, including masking, pose a health or educational
           danger to their child.
           Health protocols for schools including masking, will be addressed by the Department of
           Health. The agency finds that the potential for student learning loss and educational
           disruption with schools starting next week, creates an immediate danger to the
           public health, safety and welfare of students and requires emergency action. The


     Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
Case 1:21-cv-22863-KMM Document 17 Entered on FLSD Docket 08/10/2021 Page 16 of 22

                                                                                 Hayes. v. DeSantis
                                                          Amended Motion for Preliminary Injunction
                                                                                     Page 16 of 22

             procedure for this emergency meeting is fair under the circumstances because the notice
             was posted as soon as possible, and notice of the meeting was widely circulated.
             The agenda will be posted prior to the meeting on the Department’s website at
             http://www.fldoe.org/policy/stateboard-of-edu/meetings. For more information, you
             may contact: Chris Emerson at Christian.Emerson@fldoe.org.

   Fla. Admin. Reg., Vol 47, Number 151, 8/5/2021. 11 (emphasis ours). “Separate but equal” is not

   permitted under the ADA, IDEA, or the 14th Amendment to the United States Constitution.

   Attendance at a child’s zoned school, or a school of choice where applicable, is a benefit generally

   provided children in school districts across the nation. Many parents, when selecting where to

   live, place great importance on the schools zoned for their home’s location; they expect that their

   children can attend these schools with siblings and neighbors. The Americans with Disabilities

   Act seeks to remedy more than outright exclusion. Indeed, in enacting the ADA, Congress

   explicitly found that “individuals with disabilities continually encounter various forms of

   discrimination, including outright intentional exclusion, the discriminatory effects of . . .

   overprotective rules and policies, failure to make modifications to existing . . . practices,

   exclusionary qualification standards and criteria, segregation, and relegation to lesser services,

   programs, activities, benefits, jobs, or other opportunities.” 42 U.S.C. § 12101(a)(5). Thus, Title

   II’s implementing regulations, consistent with Congressional intent, require public entities, such

   as Governor DeSantis and the Florida Board of Education, to also afford individuals with

   disabilities equal benefits to the benefits afforded to others. See 28 C.F.R. § 35.130.

            The ADA mandates that children with disabilities be afforded that same opportunity,

   unless placing them elsewhere is necessary to provide them with benefits or services as effective




   11
      https://www.flrules.org/Faw/FAWDocuments/FAWVOLUMEFOLDERS2021/47151/47151doc.pdf
   (last accessed 8/5/2021)


        Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
Case 1:21-cv-22863-KMM Document 17 Entered on FLSD Docket 08/10/2021 Page 17 of 22

                                                                                  Hayes. v. DeSantis
                                                           Amended Motion for Preliminary Injunction
                                                                                      Page 17 of 22

   as those provided to others. 28 C.F.R. § 35.130(b)(iv). And if reasonable modifications to

   policies, practices, or procedures would permit a child with disabilities to safely attend his or her

   zoned school, the school district must make those modifications unless doing so would

   fundamentally alter the nature of the service, program, or activity being provided. 28 C.F.R. §

   35.130(b)(7). Thus, while the ADA contemplates and permits differential treatment of individuals

   with disabilities in some instances, the State of Florid cannot justify paying to transferring a child

   away from his or her school based on political preferences of the administration.

          In addition, the use of the HOPE scholarship requires parents to waive their right to a free

   appropriate public education in the least restrictive environment. Rule 6A-6.0331(1), F.A.C. The

   district’s obligation to ensure FAPE does not apply to students enrolled in private or home school

   program. Private schools do not have to meet the highly qualified special education teacher

   requirements of 34 CFR §300.18. (34 CFR §300.18(h) and §300.138(a)). Private schools do not

   have to follow individualized education plans. 34 CFR §300.140(a). there are no procedural

   safeguards and other protections like the right to file a request for due process when there is a

   disagreement. 34 CFR §300.140(a). The school district is not required to provide transportation

   between the student’s home and the private school. 34 CFR §300.139(b). Any obligations that do

   remain for parentally placed private school students with disabilities only remain if the student

   attends a nonprofit school. 34 CFR §300.130; 34 CFR §300.13; 34 CFR §300.36. In addition, the

   scholarship is limited and may not cover the entire private school tuition, requiring parents to pay

   the rest. Many families cannot afford to pay the difference and cannot afford to pay for

   transportation. In reality, even if they could afford it, many families cannot find a private school

   that accepts scholarships and can provide an appropriate education. Their only option is the public




     Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
Case 1:21-cv-22863-KMM Document 17 Entered on FLSD Docket 08/10/2021 Page 18 of 22

                                                                                 Hayes. v. DeSantis
                                                          Amended Motion for Preliminary Injunction
                                                                                     Page 18 of 22

   school system. An expansion of the HOPE scholarship alone is insufficient to address the needs

   of students with disabilities.

                   C. Irreparable injury will be suffered unless the injunction issues; and the
                      threatened injury to the movant outweighs whatever damage the proposed
                      injunction may cause the opposing party.

           To satisfy her burden on this prong, Plaintiffs need only demonstrate that irreparable harm

   “is likely in the absence of an injunction.” Winter v. Nat'l Res. Def. Council, 555 U.S. 7, 22 (2008)

   (emphasis in original). “An injury is irreparable ‘if it cannot be undone through monetary

   remedies.’” Scott v. Roberts, 612 F.3d 1279, 1295 (11th Cir. 2010) (citation omitted). Irreparable

   injuries are those that are non-compensable or cannot be adequately compensated by money

   damages, such as emotional, psychological, and physical damage. Cate v. Oldham, 707 F.2d 1176,

   1189 (11th Cir. 1983). The loss of educational opportunities is a paradigmatic example of

   irreparable harm, as it is both intangible and deeply damaging. Further, as noted by their own

           As the Eleventh Circuit stated, “the gravity of the harm is vast and far reaching when a

   child is deprived of his or her education. Ass'n for Disabled Ams., Inc. v. Fla. Int'l Univ., 405 F.3d

   954, 958 (11th Cir. Fla. 2005) (citing Brown v. Board of Educ., 347 U.S. 483, 493 (1954)

   (“[E]ducation is perhaps the most important function of state and local governments” because “it

   is doubtful that any child may reasonably be expected to succeed in life if he is denied the

   opportunity of an education.”).

           Numerous courts have issued preliminary injunctions in order to immediately stop the

   irreparable harm deriving from a child's absence in school. See, e.g., Sullivan v. Vallejo City

   Unified Sch. Dist., 731 F. Supp. 947, 961 (E.D. Cal. 1990); Alejandro v. Palm Beach State

   College, 843 F. Supp. 2d 1263, 1270-71 (S.D. Fla. 2011) (concluding that missing school classes

   constitutes irreparable harm, and granting the temporary injunctive relief); Borough of Palmyra,


     Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
Case 1:21-cv-22863-KMM Document 17 Entered on FLSD Docket 08/10/2021 Page 19 of 22

                                                                                Hayes. v. DeSantis
                                                         Amended Motion for Preliminary Injunction
                                                                                    Page 19 of 22

   Bd. of Educ. v. F.C., 2 F. Supp. 2d 637, 645 (D.N.J. 1998) (holding that the loss of an appropriate

   education is an irreparable harm under preliminary injunction analysis).

          In this matter, the Governor is forcing parents with children with disabilities to choose

   between their child’s health or their child’s education. Furthermore, the School Districts or the

   Governor cannot avoid their obligations under the ADA even if compliance may violate state law.

   To the extent that any relief may violate the “Parent’s Bill of Rights” such acts would readily fall

   by the U.S. Constitution’s Supremacy Clause. Under the Supremacy Clause, U.S. Const. Art. VI,

   Cl. 2, the laws of the United States “shall be the supreme Law of the Land; and the Judges in every

   State shall be bound thereby, any Thing in the Constitution or Laws of any State to the Contrary

   notwithstanding.” State law must give way to the extent it “conflicts with federal law.” Crosby v.

   Nat’l Foreign Trade Council, 530 U.S. 363, 378 (2000). Such conflicts exist not only where “it is

   impossible . . . to comply with both state and federal law,” but also “where under the circumstances

   of [a] particular case, [the challenged state law] stands as an obstacle to the accomplishment and

   execution of the full purposes and objectives of Congress.” Id. at 372-73 (internal citation and

   quotation marks omitted). The Supreme Court has “held repeatedly that state laws can be pre-

   empted by federal regulations as well as by federal statutes,” Hillsborough County v. Automated

   Med. Labs, Inc., 471 U.S. 707, 713 (1985), and that “[f]ederal regulations have no less pre-

   emptive effect than federal statutes,” Fidelity Fed. Sav. & Loan Ass’n v. de la Cuesta, 458 U.S.

   141, 153 (1982). The courts of appeals have repeatedly applied such principles in holding that

   federal disability rights laws, including the ADA, preempt state statutes to the extent that state

   laws conflict with federal mandates. See, e.g., Astralis Condo. Ass’n v. HUD, 620 F.3d 62, 69-

   70 (1st Cir. 2010) (defendant could not permissibly rely on Puerto Rico law to refuse to provide

   an accommodation required under the Fair Housing Act for a person with a disability); Crowder


     Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
Case 1:21-cv-22863-KMM Document 17 Entered on FLSD Docket 08/10/2021 Page 20 of 22

                                                                                  Hayes. v. DeSantis
                                                           Amended Motion for Preliminary Injunction
                                                                                      Page 20 of 22

   v. Kitagawa, 81 F.3d 1480 (9th Cir. 1996) (concluding that Hawaii’s animal quarantine law, as

   applied to guide dogs, denied plaintiffs access to state services, programs, and activities in

   violation of the ADA); Barber v. Colorado Dep’t of Revenue, 562 F.3d 1222, 1233 (10th

   Cir.2009) (emphasizing that proposed accommodation under federal disability law is not

   unreasonable simply because it might require defendants to violate state law). As the Tenth

   Circuit has emphasized, “[r]eliance on state statutes to excuse non-compliance with federal law is

   simply unacceptable under the Supremacy Clause.” Barber, 562 F.3d at 1233. Simply put, a

   defendant “is duty bound not to enforce a [state] statutory provision if doing so would either cause

   or perpetrate unlawful discrimination” under federal law. Astralis, 620 F.3d at 69. To the extent

   Florida law or regulation impedes any School Board’s ability to comply with its ADA obligations,

   state law must “give way.” North Carolina State Bd. of Educ. v. Swann, 402 U.S. 43, 45 (1971).

                   D. If issued, the injunction would not be adverse to the public interest.

          Congress has mandated that the public interest requires equal treatment for persons with

   disabilities, thereby maximizing their independence. An injunction here supports that public

   interest, toward the ends which the federal law requires. It is against the public interest to allow a

   state to continue to violate federal law, because the Supremacy Clause requires that federal law

   be paramount.

          “In exercising their sound discretion, courts of equity should pay particular regard for the

   public consequences in employing the extraordinary remedy of injunction.” Winter, 555 U.S. at

   24 (quoting Weinberger v. Romero– Barcelo, 456 U.S. 305, 312 (1982)). “[T]he court must ensure

   that the ‘public interest would not be disserved’ by the issuance of a preliminary injunction.”

   Salinger v. Colting, 607 F.3d 68, 80 (2d Cir. 2010) (quoting eBay Inc. v. Mercexchange LLC.,

   547 U.S. 388, 391 (2006)). With little administrative burden and no discernible costs associated


     Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
Case 1:21-cv-22863-KMM Document 17 Entered on FLSD Docket 08/10/2021 Page 21 of 22

                                                                                  Hayes. v. DeSantis
                                                           Amended Motion for Preliminary Injunction
                                                                                      Page 21 of 22

   with the requested modification, the balance of the hardships is greatly in favor of the Plaintiffs

   and the Motion for Preliminary Injunction should be granted.

          WHEREFORE, Plaintiffs, on behalf of their children with disabilities, respectfully

   request that this Court immediately enjoin enforcement of Defendant Governor DeSantis’

   Executive Order 21-175 and allow the school districts to implement these children’s IEP and 504

   plans to ensure that each child receives a free and appropriate education in the least restrictive and

   the most integrated environment – without jeopardizing their lives or safety.

          Respectfully submitted this 10th day of August 2021.

                                                  By: /s/Matthew W. Dietz _____
                                                  Matthew W. Dietz, Esq.
                                                  Florida Bar No. 84905
                                                  Stephanie Langer, Esq.
                                                  Florida Bar No. 149720
                                                  2990 Southwest 35th Avenue
                                                  Miami, Florida 33133
                                                  T: (305) 669-2822 / F: (305) 442-4181
                                                  slanger@justDIGit.org
                                                  mdietz@justdigit.org
                                                  aa@justdigit.org




     Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
Case 1:21-cv-22863-KMM Document 17 Entered on FLSD Docket 08/10/2021 Page 22 of 22

                                                                               Hayes. v. DeSantis
                                                        Amended Motion for Preliminary Injunction
                                                                                   Page 22 of 22

                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on August 10, 2021, I electronically filed the foregoing with

   the Clerk of the Court by using the CM/ECF system which will send notice of electronic filing to

   all parties and counsel of record, or in some other authorized manner for those counsel or parties

   who are not authorized to receive notices electronically. The Defendants listed below, have been

   personally served with a copy of the Complaint [DE-1] and Preliminary Injunction [DE-3],

          1.      Governor Ronald D. DeSantis (Service Completed 8/9/2021 at 9:40 AM)
          2.      Florida Department of Education (Service Completed 8/9/2021 at 10:00 AM)
          3.      Richard Corcoran (Service Completed 8/9/2021 at 10:00 AM)
          3.      Hillsborough County School Board (Service Completed 8/9/2021 at 10:50 AM)
          4.      Palm Beach School Board (Service Completed 8/9/2021 at 2:20 PM)
          5.      Orange County School Board (Service Completed 8/9/2021 at 2:28 PM)
          6.      Miami-Dade School Board (Service Completed 8/9/2021 at 11:30 AM)
          7.      Pasco County School Board (Service Completed 8/9/2021 at 11:55 AM)
          8.      Broward County School Board (Service Completed 8/9/2021 at 9:08 AM)

          The following have not been served but expect to be served by 8/10 in the morning.

          1.      Volusia County School Board
          2.      Alachua County School Board

                                                By: /s/Matthew W. Dietz _____
                                                Matthew W. Dietz, Esq.
                                                Florida Bar No. 84905
                                                Stephanie Langer, Esq.
                                                Florida Bar No. 149720
                                                2990 Southwest 35th Avenue
                                                Miami, Florida 33133
                                                T: (305) 669-2822 / F: (305) 442-4181
                                                slanger@justDIGit.org
                                                mdietz@justdigit.org
                                                aa@justdigit.org




     Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
